          Case 6:20-cv-00890-ADA Document 6 Filed 10/02/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                     §
BRAZOS LICENSING AND                            §
DEVELOPMENT,                                    §
                                                §
       Plaintiff,                               §
                                                §       CIVIL ACTION NO. 6:20-cv-00890
v.                                              §
                                                §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                   §
AND HUAWEI TECHNOLOGIES USA                     §
INC.,                                           §
                                                §
       Defendants.                              §

                      PLAINTIFFS’ RULE 41(a)(1)(A)(i) NOTICE OF
                           DISMISSAL WITHOUT PREJUDICE

       In accordance with Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff in the above-captioned action

give notice that Defendants are voluntarily dismissed without prejudice. Defendants have not filed

an answer or a motion for summary judgment in this matter.


Dated: October 2, 2020                       Respectfully submitted,

                                            /s/ James L. Etheridge
                                            James L. Etheridge
                                            Texas State Bar No. 24059147
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950

                                            Jim@EtheridgeLaw.com
                                            COUNSEL FOR PLAINTIFF




                                                    1
          Case 6:20-cv-00890-ADA Document 6 Filed 10/02/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that the foregoing document was served upon all counsel of record via the
Court's CM/ECF electronic filing system on October 2, 2020.

                                             /s/ James L. Etheridge
                                             James L. Etheridge




                                                   2
